DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 14, 18, 19, 20, 21, & 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 9, & 10 of U.S. Patent No. 11,162,917. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 12 & 26 of the current application are broader than those, 1 & 10 of the previously allowed claims. They contain the same allowable subject matter as the previously allowed claims but simultaneously require fewer steps to calibrate an output reading. There is also the distinction between the sets of claims in the first mode calculation step. In the previous set, the gas was not allowed in the chamber; in the current claim set the gas enters the chamber. This is a simple change and a form of routine optimization that would be found in routine experimentation. See MPEP Section 2144.05 II A.
Application # 17/483157
Patent # 11,162,917
Claim 1.
A gas detector for monitoring a target gas, the gas detector comprising: 
a gas inlet; 
an ultraviolet (UV) lamp; 
a pair of electrically biased electrodes provided between the gas inlet and the UV lamp; and 
a processor, the processor communicating with the pair of electrically biased electrodes and configured to perform the following: 
when the UV lamp is in a first mode and the target gas enters the gas inlet, 

determine a measured output reading, 
the first mode of the UV lamp being an operating mode of the UV lamp, so that UV light is emitted therefrom, and 
the measured output reading, 
when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are exposed to the target gas, 
being associated with an electrode signal generated by the pair of electrically biased electrodes; 
when the UV lamp is in a second mode and photons are not emitted from the UV lamp, the second mode being a non-operating mode thereof, 
determine an absolute zero level; and 
compute a calibrated output reading based at least in part on the absolute zero level and the measured output reading.
Claim 1.
A gas detector for monitoring a target gas, the gas detector comprising: 
a gas inlet; 
an ultraviolet (UV) lamp; 
a pair of electrically biased electrodes provided between the gas inlet and the UV lamp; and 
a processor, the processor communicating with the pair of electrically biased electrodes and configured to perform the following: 
when the UV lamp is in a first mode and the target gas is prevented from entering the gas inlet, 
determine a deviation, 
the first mode of the UV lamp being an operating mode of the UV lamp, so that UV light is emitted therefrom, and 
the deviation, 
when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are prevented from being exposed to the target gas, 
being associated with an electrode signal generated by the pair of electrically biased electrodes; 
when the UV lamp is in a second mode and photons are not emitted from the UV lamp, the second mode is a non-operating mode thereof, and 
the processor is configured to determine an absolute zero level when the UV lamp is in the second mode; and 
when the gas inlet is open to the target gas, a calibrated output reading based on the deviation is computed, the calibrated output reading, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are exposed to the target gas, being associated with the electrode signal generated by the pair of electrically biased electrodes.
Claim 14.
The gas detector according to claim 13, wherein the target gas is prevented from entering the gas inlet by providing a calibration filter in the gas detector, inletting a calibration gas, or adopting a combination thereof.
Claim 2.
The gas detector according to claim 1, wherein the target gas is prevented from entering the gas inlet by providing a calibration filter in the gas detector, inletting a calibration gas, or adopting a combination thereof.
Claim18.
The gas detector according to claim 13, wherein the deviation is determined by averaging a plurality of detector signals, and the plurality of detector signals are generated by a plurality of electrode signals generated by the pair of electrically biased electrodes when exposed to the UV lamp in the first mode and prevented from being exposed to the target gas.
Claim 5.
The gas detector according to claim 1, wherein the deviation is determined by averaging a plurality of detector signals, and the plurality of detector signals are generated by a plurality of electrode signals generated by the pair of electrically biased electrodes when exposed to the UV lamp in the first mode and prevented from being exposed to the target gas.
Claim 19.
The gas detector according to claim 13, wherein the processor is configured to determine the deviation after a predetermined period of time, after a specified event occurs, as needed or according to a combination thereof.
Claim 7.
The gas detector according to claim 1, wherein the processor is configured to determine the deviation after a predetermined period of time, after a specified event occurs, as needed or according to a combination thereof.
Claim 20.
The gas detector according to claim 13, wherein the processor is configured to update the deviation after a predetermined period of time, after a specified event occurs, as needed or according to a combination thereof.
Claim 8.
The gas detector according to claim 1, wherein the processor is configured to update the deviation after a predetermined period of time, after a specified event occurs, as needed or according to a combination thereof.
Claim 21.
The gas detector according to claim 12, wherein the calibrated output reading represents a concentration of the target gas in an external environment in unit of parts per billion.
Claim 9.
The gas detector according to claim 1, wherein the calibrated output reading represents a concentration of the target gas in an external environment in unit of parts per billion.
Claim 26.
A gas detector for monitoring a target gas, the gas detector comprising: a gas inlet; an ultraviolet (UV) lamp; a switch used to turn ON and turn OFF the UV lamp, wherein the UV lamp is turned ON when the switch is at a first position and the UV lamp is turned OFF when the switch is at a second position; a pair of electrically biased electrodes provided between the gas inlet and the UV lamp; and a processor, the processor communicating with the pair of electrically biased electrodes and comprising: an absolute zero level determination module, the absolute zero level determination module configured to: when the UV lamp is in a first mode during the switch being at the first position and the target gas is allowed to enter the gas inlet, determine a measured output reading, the first mode of the UV lamp being an operating mode of the UV lamp, so that UV light is emitted from the UV lamp, and the measured output reading, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are exposed to the target gas, being associated with an electrode signal generated by the pair of electrically biased electrodes, and when the UV lamp is in a second mode during the switch being at the second position and photons are not emitted from the UV lamp determine an absolute zero level; and a calibration module configured to compute a calibrated output reading based at least in part on the absolute zero level and the measured output reading.
Claim 10.
A gas detector for monitoring a target gas, the gas detector comprising: a gas inlet; an ultraviolet (UV) lamp; a switch used to turn ON and turn OFF the UV lamp, wherein the UV lamp is turned ON when the switch is at a first position and the UV lamp is turned OFF when the switch is at a second position; a pair of electrically biased electrodes provided between the gas inlet and the UV lamp; and a processor, the processor communicating with the pair of electrically biased electrodes and comprising: a deviation determination module, the deviation determination module configured to, when the UV lamp is in a first mode during the switch being at the first position and the target gas is prevented from entering the gas inlet, determine a deviation, the first mode of the UV lamp being an operating mode of the UV lamp, so that UV light is emitted from the UV lamp, and the deviation, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are prevented from being exposed to the target gas, being associated with an electrode signal generated by the pair of electrically biased electrodes, wherein the UV lamp comprises a second mode during the switch being at the second position and photons are not emitted from the UV lamp, and the processor is configured to determine an absolute zero level when the UV lamp is in the second mode; and a calibration module configured to, when the gas inlet is open to the target gas, compute a calibrated output reading based on the deviation, the calibrated output reading, when the pair of electrically biased electrodes are exposed to the UV lamp in the first mode and are exposed to the target gas, being associated with the electrode signal generated by the pair of electrically biased electrodes.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858